Black, P.J.
This is an appeal by the defendant, William Coburn, pursuantto G.L. c.90C, section 3(A), from a finding of “responsible” on a civil motor vehicle infraction alleging speeding.
The record discloses that the appellant was issued a citation on March 27, 1987, by a police officer of the Rehoboth Police Department which specified that the defendant was picked up on radar travelling at 67 miles per hour in a posted 50 miles per hour zone while travelling east on Route 44 in Rehoboth. A Show Cause Hearing was held on April 29,1987, as a consequence of which the defendant was found “responsible" and assessed a $50.00 fine. He appealed the finding to a single justice who held an evidentiary hearing on June 4, 1987. Although the defendant had been represented by counsel at the hearing before the Clerk-Magistrate, he appeared pro se at the time of the court hearing. At that hearing the record indicates that the officer who issued the citation testified both as to his visual observations of the defendant and as to the radar reading generated by the defendant’s vehicle as it travelled easterly on Route 44 in Rehoboth. The judge also found the defendant "responsible” *189and imposed a $50.00 fine. The appellant now seeks appellate review of the judge’s decision.
In essence, the appellant questions the sufficiency of the evidence heard by the trial judge both as to adequacy of the visual observations made by the police officer and as to the manner in which the officer operated the radar machine. These involve factual determinations which are not within the scope of appellate review by this court. First Pennsylvania Mortgage Trust v. Dorchester Savings Bank, 395 Mass. 614 (1985); J. SMITH & H. ZOBEL, RULES PRACTICE, 8 Massachusetts Practice §§ 52.6 and 52.7.
Inasmuch as this appeal does not present any matter which is an appropriate subject for appellate review, the appeal is dismissed.